DETAILED ACTION

This action is responsive to the Amendment Submitted/Entered with Filing of CPA/RCE filed October 27, 2020 and Supplemental Response or Supplemental Amendment filed November 17, 2020.
This action is made non-Final. 
Claims 1-6, and 10-19 are pending in this case.
Claims 1, 13 and 14 are independent claims.
This application is being examined under the AIA  first to file provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2020, and Supplemental Response or Supplemental Amendment filed on 17 November 2020 has been entered.

Response to Amendment
In Applicant’s response dated 27 October 2020 and subsequent amendments filed 17 November 2020, Applicant amended claim 1, and added claims 18-19; and argued against all rejections previously set forth in the Office Action dated 27 May 2020.

Response to Arguments
Applicant’s amendments to claim 1 and the addition of claims 18-19 to further clarify the metes and bounds of the invention are acknowledged.

In response to Applicant’s amendments to claim 1 and the addition of claims 18-19 the rejections of claims 1-5, and 10-17 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings of Boorman in view of Pappas, and Keinrath as discussed in greater detail, below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a system comprising means for implementing…” in claim 14;
“comprising means of virtual and/or augmented reality…” in claim 16; and
“comprising means for acquiring images…” in claim 17.


The Examiner identifies an “internal graphics processor” or a “video camera” as identified in paragraph [0165] of the Specification for the claimed limitations for implementing and acquiring images and a means for virtual or augmented reality.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel J. Boorman et al. (US 8694184 B1, hereinafter Boorman)  in view of Nicholas William Pappas et al. (US 9703476 B1, hereinafter Pappas) and further in view of Claudia Keinrath et al.  (US 2012/0075123 A1, hereinafter Keinrath). 

As to claim 1, Boorman teaches a method of displaying data for the management of a flight of an aircraft comprising the steps (see Fig. 1, Flight Management System 14 
receiving an indication of a selection of an object on a display screen present in the cockpit of the aircraft (see Fig. 4, Col. 13, lines: 31-46, showing a cockpit of an aircraft with the aircraft’s cockpit with multi-function displays 88. Boorman additionally teaches in Fig. 5, Col. 13, lines: 52-59, an interactive tab-pane-based LMI-FMIS display 100 and specifically a flight plan tab-pane. The user can select an object on the display, in this case the user selects an object identified as “WAKER” (see Fig. 5, Col. 18, lines: 44-49) which is a waypoint in row 130); 
determining one or more flight commands associated with the selected object (see Fig. 5 and Fig. 6, Col. 18, lines: 44-49, showing the mechanism whereby in response to selecting the WAKER object, two additional tabs are brought up in the cockpit user interface (see Fig. 6 and Fig. 7), identified as “WAKER MOD” and “WAKER INFO”. Boorman teaches in Fig. 6 that one or more flight commands associate with the WAKER object are determined and displayed as identified by “MOD WAKER” 166 tile with the plurality of commands associated with the WAKER object, the plurality of commands identified as buttons 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, and 188);
selecting at least one flight command from among said one or more determined flight commands (see Fig. 6, Col, 18, lines: 50-56, showing the mechanism whereby a user or pilot can select at least one command, in this case the pilot selects the “CROSS…” 174 command by selecting the 174 button); 

Although the Boorman teaches tiled displays of an aircraft and selecting a flight command and generating a display panel based on the command, it does not appear to explicitly recite:
and adjusting the shape and/or the content of the tiled display panel to modulate the informational density thereof as a function of the aircraft's flight context and/or a measured or quantized turbulence conveying the vibratory state of the aircraft [and/or a level of pilot stress], but the teachings of Pappas can be relied upon for an explicit showing of this limitation (see annotated Fig. 4, below, and Fig. 5. Col. 13, lines: 53-61, and Col. 17, lines: 33-42, showing the mechanism whereby the FDCI (flexible display control interface) such as tiled displays 82 and 88 may be reconfigured. One aspect of the real-time cockpit reconfiguration involves the reconfiguration of the interfaces to adjust adaptively and dynamically the thresholds for touch recognition and/or increase button/control sizes to improve hit accuracy as a function of aircraft state information. vibration information in the cockpit workspace. Such feedback may be used to measure and augment other aircraft system inputs that measure or estimate turbulence levels and use software to adaptively and dynamically increase thresholds for touch recognition and/or increase button sizes to improve hit accuracy on the display. Modulation of information density corresponds to adaptively and dynamically increase thresholds for touch recognition and/or increase button sizes such that a pilot may be able to view and control the display even in the case of vibration and turbulence in the cockpit of the aircraft. Pappas does not appear to explicitly recite density modulation based on a level of stress of the pilot).

    PNG
    media_image1.png
    928
    914
    media_image1.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Boorman with the teachings of Pappas to provide a mechanism of identifying turbulence and vibration on an aircraft cockpit and to dynamically update the tiled displays on an aircraft cockpit such that the pilot may be able to view the display and/or buttons at an increased size to properly navigate the aircraft. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Pappas of controlling an aircraft via displays on a cockpit control and to change the Boorman with the teachings of Pappas is to enhance the visual management of data related to avionics on an avionics display as taught by Boorman with the additional mechanism to dynamically update the display or displays based on vibration in the cockpit caused by turbulence).
Although the combination of Boorman in view of Pappas teaches adjusting the shape and/or the content of the tiled display panel to modulate the informational density thereof as a function of the aircraft's flight context and/or a measured or quantized turbulence conveying the vibratory state of the aircraft (as discussed above), they do not appear to explicitly recite:
and/or a level of pilot stress, but the teachings of Keinrath can be relied upon for an explicit showing of this limitation (see Fig. 1, ¶0003, ¶0024-0025, ¶0029, and ¶0031, showing the mechanism whereby a plurality of sensors monitor the physiological (biological) state of a pilot and co-pilot and re-configure the displays based on the pilots workload or stress level).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Boorman in view of Pappas with the teachings of Keinrath to provide a mechanism of detecting a level of stress on a pilot or co-pilot flying an aircraft and to modulate the workload and/or automatically configure/reconfigure displays during flights. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Keinrath of detecting the stress level of a pilot and/or Boorman in view of Pappas with the teachings of Keinrath would be to provide a mechanism to detect stress and overload of work duties via sensors worn on the pilot and co-pilot and to adjust the displays based on the workload and/or stress of the pilot and co-pilot and as such improves the data visualization of displays in the cockpit.

As to claim 2, Boorman in view of Pappas and Keinrath teaches the method as claimed in claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches determining a plurality of attributes related to the flight command selected (see Boorman; Fig. 10, Col. 21, lines: 27-35, showing the mechanism whereby a plurality of attributes is identified. In this example the attributes for SPEED and TIME are displayed in tiles 226 and 228 respectfully).

As to claim 3, Boorman in view of Pappas and Keinrath teaches the method as claimed in claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches determining an aircraft flight plan revision associated with the selected command and updating the content of one or more display tiles as a function of said flight plan revision (see Boorman; Fig. 10, Col. 21, lines: 36-41, showing the mechanism whereby a flight plan revision associated with the selected command may be represented by modifying the SPEED attributes (226b) with radio buttons “AT” or “AT OR BELOW” and subsequently by typing in new values).

As to claim 4, Boorman in view of Pappas and Keinrath teaches the method as claimed in claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches modifying the display of at least one attribute associated with the flight command selected as a function of the earlier selection of a flight command (see Boorman; Fig. 10, Col. 21, lines: 27-35, showing the mechanism whereby the TIME attribute identified in tile 228 may be modified by selecting any one of the four radio buttons and entering in new data).

As to claim 5, Boorman in view of Pappas and Keinrath teaches the method as claimed in claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches modifying the flight command selected as a function of the earlier selection of a flight command (see Boorman; Fig. 6, Col. 18, lines: 50-64, showing the mechanism whereby a pilot may modify the flight command by selecting the “OFFSET” button 180 vice selecting the “CROSS..” button 174).

As to claim 6, Boorman in view of Pappas and Keinrath teaches the method as claimed in claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches the display tiles being displayed in an adjacent manner in space and/or in a progressive manner over time (see Boorman; Fig. 6, Col. 18, lines: 50-64, showing the mechanism whereby the tiles being displayed, specifically tiles 168-188 are displayed in an adjacent manner down in a vertical fashion).

As to claim 10, Boorman in view of Pappas and Keinrath teaches the method as claimed in claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches displaying the display panel on one or more screens in the cockpit of the aircraft (see Boorman; Fig. 4, Col. 10, line 62 - Col. 11, line:3, showing the mechanism whereby a plurality of display screens are identified such as Primary Flight Display (PFD), Navigation Display (ND), Head-UP Display (HUD), Multi-Function Display (MFD) and Electronic Flight Bag (EFB) as part of the display for use in the cockpit of an aircraft).

As to claim 11, Boorman in view of Pappas and Keinrath teaches the method as claimed in claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches the adjusting of the display or the display of the tiled display panel being deactivated on demand (see Boorman; Col. 17, lines: 28-40, showing the mechanism whereby control functions enable a pilot to make modification and manage pending modifications, including reviewing pending modifications, cancelling or quitting pending modifications, executing modifications, undoing executed modifications, and restoring previous modification states. This can also be visually identified in Fig. 6 with the tiles displayed for the commands and the ability to preview the plan (194), execute the plan (198), or quit or deactivate the plan (194)).



As to claim 13, Boorman in view of Pappas and Keinrath teaches a computer program product, said computer program comprising code instructions making it possible to perform the steps of the method as claimed in claim 1, when said program is executed on a computer (see Boorman; Col. 23, lines: 53-64, showing the mechanism whereby Boorman teaches the disclosure of management of an aircraft, as identified above in claim 1 may be embodied as a computer program product).

As to claim 14, Boorman in view of Pappas and Keinrath teaches a system comprising means for implementing the steps of the method as claimed in claim 1 (see Boorman; Col. 23, lines: 53-64, and Col. 2, lines: 49-54, showing the mechanism whereby Boorman teaches the disclosure of management of an aircraft, as identified above in steps of claim 1 may be embodied as a system).

As to claim 15, Boorman in view of Pappas and Keinrath teaches the system as claimed in claim 14 comprising one or more FMD and/or ND display screens and/or an electronic flight bag EFB and/or a computing tablet (see Boorman; Fig. 4, Col. 16, lines: 23-30, showing the mechanism whereby the display for the navigation management system may be visualized on a tablet computer, Navigation Display (ND) 84, a Head-UP Display (HUD) 90, a Multi-Function Display (MFD) 88, and Electronic Flight Bag Display (EFB) 92).

As to claim 18, Boorman in view of Pappas and Keinrath teaches the method of claim 1. Boorman in view of Pappas and Keinrath, combined for at least the reasons discussed above further teaches wherein said step of adjusting the shape and/or the content of the tiled display panel to modulate the informational density thereof is performed as a function of a level of pilot stress (see discussion in claim 1 for this limitation), said level of pilot stress being determined by monitoring the pilot's biological parameters (see Keinrath; Fig. 1, ¶0025, showing the mechanism whereby sensors placed on the pilot and/or co-pilot measure differing physiological or biological parameters of the pilot and/or co-pilot. It will be appreciated that the number and type of sensors 107 may vary. Some non-limiting examples of suitable physiological sensors 107 include an electroencephalogram (EEG) sensor, an electrocardiogram (ECG) sensor, an electro-oculogram (EOG) sensor, an impedance pneumogram (ZPG) sensor, a galvanic skin response (GSR) sensor, a blood volume pulse (BVP) sensor, a respiration sensor, an electromyogram (EMG) sensor, a pupilometry sensor, a visual 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Boorman in view of Pappas with the teachings of Keinrath to provide a mechanism of detecting a level of stress on a pilot or co-pilot flying an aircraft through the use of sensors worn by the pilot/and/or co-pilot. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Keinrath of detecting the stress level of a pilot and/or co-pilot and reconfigure the displays in the cockpit based on the stress and workload of the pilot (see ¶0003-0005), with a reasonable expectation of success. The motivation to combine the teachings of Boorman in view of Pappas with the teachings of Keinrath would be to provide a mechanism to detect stress and overload of work duties via sensors worn on the pilot and co-pilot, and subsequently to adjust the displays which improves the visualization of data to the pilot.

As to claim 19, Boorman in view of Pappas and Keinrath teaches the method of claim 18, wherein the pilot's biological parameters comprise one or more of the pilot's heartbeat or the pilots level of perspiration (see Keinrath; Fig. 1, ¶0025, showing the mechanism whereby sensors placed on the pilot and/or co-pilot measure differing physiological or biological parameters of the pilot and/or co-pilot as discussed in claim 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Boorman in view of Pappas with the teachings of Keinrath to provide a mechanism of detecting a level of stress on a pilot or co-pilot flying an aircraft through the use of sensors worn by the pilot/and/or co-pilot. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Keinrath of detecting the stress level of a pilot and/or co-pilot and reconfigure the displays in the cockpit based on the stress and workload of the pilot (see ¶0003-0005), with a reasonable expectation of success. The motivation to combine the teachings of Boorman in view of Pappas with the teachings of Keinrath would be to provide a mechanism to detect stress and overload of work duties via sensors worn on the pilot and co-pilot, in this particular case to identify the heartbeat of the pilot and/or co-pilot to better identify the workload or stress level of the pilot and subsequently to adjust the displays which improves the visualization of data to the pilot.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boorman in view of Pappas and Keinrath as applied to claim 14 above, and further in view of Kenneth A. Varga et al. (US 2013/0162632 A1, hereinafter Varga).

As to claim 16, Boorman in view of Pappas and Keinrath teaches the system as claimed in claim 14. Although the combination teaches a mechanism for displaying and 
comprising means of virtual and/or augmented reality, but the teachings of Varga can be relied upon for an explicit showing of this limitation (see ¶0004, and ¶0023-0024, showing the mechanism for piloting aircraft through the use of augmented reality. The pilot or first officer can zoom even further behind a wing of an aircraft though the augmented view using a camera and tracking the eye gaze of the pilot in an augmented reality scenario).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Boorman in view of Pappas and Keinrath with the teachings of Varga to provide a mechanism of using augmented reality to pilot an aircraft more efficiently. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Varga of augmenting the visibility for a pilot or second officer flying an aircraft through the use of augmented images (see ¶0019-0020), with a reasonable expectation of success. The motivation to combine the teachings of Boorman in view of Pappas and Keinrath with the teachings of Varga is to combine the flight management capabilities using graphical displays of Boorman with the ability to enhance the visualization of controlling an aircraft with the augmented reality teachings of Varga. The combination of Boorman in view of Pappas and Keinrath with Varga thus enhances the visualization of aircraft management.


comprising means for acquiring images of the cockpit and/or a device for tracking the pilot's gaze, but the teachings of Varga can be relied upon for an explicit showing of this limitation (see ¶0023, showing the mechanism whereby an augmented view, such as a view behind the wing of an aircraft is achieved by mounting a camera to be oriented to the direction of the pilots head and eye gaze achieves a visual for the pilot behind the wing that may otherwise may not be achieved through traditional methods).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Boorman in view of Pappas and Keinrath with the teachings of Varga to provide a mechanism of using eye gaze to pilot an aircraft more efficiently. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Varga of augmenting the visibility for a pilot or second officer flying an aircraft through the use of augmented images (see ¶0019-0020), with a reasonable expectation of success. The motivation to combine the teachings of Boorman in view Pappas and Keinrath with the teachings of Varga is to combine the flight management capabilities using graphical displays of Boorman in view of Pappas and Keinrath with the ability to enhance the visualization of controlling an aircraft with tracking and visualizing movement through the use of a pilots eye gaze through the teachings of Varga. The 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The NPL publication cited in the PTO-892 titled “On the design of a UAS Flight Plan Monitoring and Edition System”, published in IEEE by E. Pastor et al. provides a flight management and monitoring system.
The NPL publication cited in the PTO-892 titled “Research and implementation of virtual cockpit panel development platform based on ARINC 661”, published in IEEE by Y. Zheng et al. provides pertinent information flight management systems and navigation guidance.
The NPL publication cited in the PTO-892 titled “Quantification of mental sweating using a flight simulator” published in “Proceedings 5th International workshop on enterprise networking and computing in healthcare industry (HealthCom)” by I. Nakajima et al. provides information on biological parameters associated with pilots in a flight control system.
The NPL publication cited in the PTO-892 titled “Quality of training effectiveness assessment (QTEA); a neurophysiologically based method to enhance flight training” published in IEEE by T. Schnell et al. provides information on flight management and training and associated biological parameters associated with the training.
The US-PGPubs cited in the PTO-892, US-220030093187-A1, US-20170032576-A1, US-20180261148-A1, US-20120075123-A1, US-20190033862-A1, US-20190307385-A1, US-20090024260-A1 recite displaying data for flight management systems.
The US Patents cited in PTO-892, US-105591135-B1, US-5075881-A, US-7471995-B1, and US-9257048-B1 recite displaying data of flight management systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL P LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179   

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179